TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00200-CV



                                  Daniel Alan Sliger, Appellant

                                                  v.

                                Audra Renee Rodriguez, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-FM-13-003895, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                                             ORDER

PER CURIAM

                Appellant Daniel Alan Sliger has filed a motion challenging the district court’s order

sustaining a contest to his affidavit of indigence.1 Having reviewed the motion and the record

from the hearing on the contest, we cannot conclude that the district court abused its discretion in

sustaining the contest.2 Accordingly, we deny appellant’s motion.3



       1
           See Tex. R. App. P. 20.1(j)(1).
       2
          See Higgins v. Randall County Sheriff’s Office, 257 S.W.3d 684, 686 (Tex. 2008) (“If the
affidavit is contested, the burden is on the applicant to prove indigence by a preponderance of
the evidence.”); Basaldua v. Hadden, 298 S.W.3d 238, 241 (Tex. App.—San Antonio 2009, no pet.)
(per curiam) (abuse of discretion in sustaining contest to indigence occurs “only when the trial court
acts without reference to any guiding rules or principles or in an arbitrary or unreasonable manner”);
see also Kastner v. Texas Bd. of Law Examiners, No. 03-08-00515-CV, 2009 Tex. App. LEXIS
6381, at *5-10 (Tex. App.—Austin Aug. 12, 2009, no pet.) (mem. op.) (applying abuse-of-discretion
standard to review of trial court’s order sustaining contest to indigence).
       3
           See Tex. R. App. P. 20.1(j)(4).
              It is ordered on April 20, 2016.



Before Chief Justice Rose, Justices Pemberton and Bourland




                                                 2